Citation Nr: 1136684	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in relevant part, denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's service-connected generalized anxiety disorder is manifested by symptoms such as anxiety, suspiciousness, panic attacks and feelings of anger or irritability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected generalized anxiety disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in April 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  Moreover, in October 2008, the RO sent the Veteran an additional VCAA letter regarding notice requirements which were then required under the holding of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records and has provided him with multiple VA examinations.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  There is no indication from the claims file that the Veteran has sought private treatment for his service-connected anxiety disorder and accordingly, no such records could be obtained.  The Board notes that at the Veteran's May 2011 hearing, the Veteran's representative contended that if the Veteran's claim could not be granted that he would like to request a VA examination to determine the level of severity of the Veteran's service connected anxiety disorder.  The Board, however, observes that the Veteran's last VA examination was conducted in April 2010, and that remand for a new VA examination is not warranted at this time.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating his appeal.

II.  Increased Rating

The Veteran was originally granted service connection for a nervous condition in an August 1970 rating decision and was assigned a 10 percent disability rating, effective May 14, 1970, the date of his service connection claim.  In an October 1978 rating decision, the Veteran's disability rating was increased to 30 percent, effective August 3, 1978.  The Veteran filed the instant claim for an increased disability rating for his service-connected anxiety disorder in April 2008.  

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2010).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the level of impairment associated with the Veteran's generalized anxiety disorder has been relatively stable throughout the appeal period, the application of staged ratings is inapplicable in this case.

The Veteran bears the burden of presenting and supporting his claim for benefits. 38  U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The criteria for evaluating generalized anxiety disorders are found at 38 C.F.R. § 4.130, Diagnostic Code 9400 (2010), and are rated under the general rating formula for mental disorders.  Under this formula, a 30 percent evaluation is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2010).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2010).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.   See 38 C.F.R. § 4.126(b) (2010).

	B. Analysis

The Veteran is currently assigned a 30 percent disability rating for a generalized anxiety disorder.  After a thorough review of the evidence of record, the Board has determined that the currently assigned 30 percent disability rating is appropriate and that the Veteran is not entitled to a higher rating.

A review of the record reveals that the Veteran receives regular VA mental health treatment.  In a May 2007 VA mental health evaluation, the Veteran's mood was noted as generally fine, but that he sometimes would get angry about a "betrayal of the system."  The VA physician noted that the Veteran frequently consumed alcohol.  He noted that the Veteran was alert, oriented, casually dressed and well-groomed.  No mental abnormal movements were noted.  The physician described the Veteran's mood as euthymic and his affect as congruent.  Though the Veteran blamed "the system" for roadblocks in his life, no delusions were evident.  He did not have suicidal or homicidal ideations and he denied having auditory or visual hallucinations.  Though he exhibited poor insight into his illness and substance abuse, his judgment was noted as good.  The physician noted that the Veteran's attention, concentration, and his recall of personal history all appeared to be intact.  The physician diagnosed the Veteran with an anxiety disorder, not otherwise specified, and with narcissistic personality disorder.  

Subsequently, in a September 2007 mental health evaluation, the VA physician noted that the Veteran had been taking Valium for more than 30 years.  The Veteran reported that it helped him with his anxiety surrounding his symptoms of Crohn's disease.  The Veteran reported having frequent panic attacks before he was prescribed Valium.  The Veteran's mental status examination revealed that he was neatly and appropriately dressed and well groomed.  He was alert and displayed an appropriate manner.  Evaluations of his motor activity, speech, thought content, thought process, perception, and memory revealed no abnormalities.  He described his mood as "okay," and the VA physician noted that he had a euthymic affect.  The diagnoses were identical to his May 2007 evaluation.  

In a May 2008 mental health evaluation, the Veteran reported that he had travelled to Maine and that he had plans to travel to Florida.  He additionally reported organizing a high school reunion.  His mental status examination revealed identical results to previous evaluations.  

In an August 2008 mental health evaluation, the Veteran's mental status examination again yielded similar results to previous evaluations, except that the Veteran's mood was noted as anxious and his affect was irritable and dysphoric, then angry.  His manner was noted as hostile at the end of the interview.  The VA physician noted that the Veteran was anxious about having a new provider see him, and that he became anxious and angry when she expressed concern regarding his consuming alcohol while taking Valium.  The Veteran requested to be assigned to a new mental health provider.  

In September 2008, the Veteran saw a new mental health provider for his mental health evaluation.  The Veteran remarked that he only went to his evaluation to get his medication and leave, and that he was bored with the process.  He reported that his typical day was a vacation.  He enjoyed going to the gym, playing cribbage with friends, fishing, shooting pool, and going to a swimming pool at a friend's house in the summer.  Upon review of his symptoms, he described his mood as "fine," but when questioned about depression he reported that he was starting to get depressed and angry "over this bureaucracy."  He described himself as sociable, but that being a loner did not bother him either.  

Subsequent mental health evaluations performed in December 2008, April 2009, September 2009, March 2010 and August 2010 revealed that the Veteran often reported that he felt depressed about election results.  These evaluations also noted that he sometimes had an irritable affect with a sometimes angry edge.  The evaluations otherwise revealed largely normal mental status results.

The Veteran has been afforded two VA mental disorder examinations during the pendency of his appeal.  At a June 2008 VA examination, the Veteran denied having any history of violence, assaultiveness, or suicide attempts.  He reported that his concentration was good and that he is able to complete tasks to which he commits himself.  The Veteran reported having a somewhat varied employment history following his active service and that his job attendance and performance were good.  The Veteran described himself as always anxious and somewhat suspicious.  He reported experiencing anger sometimes and feeling betrayed by institutional systems in general.  He reported feeling that his anxiety increased with the severity of his Crohn's disease.  He described his mood as being a little nervous and the examiner noted that his affect appeared to be full range, situationally appropriate, and congruent with his stated mood.  No abnormalities of thought content, thought process, or perception were noted by the examiner.  Upon completion of the state trait anxiety scale, the examiner noted the Veteran's results as being in the sixtieth percentile for state anxiety and in the thirty-third percentile for trait anxiety.  The examiner noted that neither score reflected a significant degree of anxiety, but that they did confirm the presence of an anxiety condition.  The Veteran's mental health examination revealed otherwise normal results.  With these results, the examiner confirmed the Veteran's diagnoses of an anxiety disorder.  The examiner then commented that the Veteran should be considered mildly impaired in the social domain and moderately impaired in the occupational domain.  He additionally asserted that the Veteran's anxiety has been exacerbated by a worsening of his Crohn's disease.  

The Veteran was later afforded his most recent VA mental disorder examination in April 2010.  The VA examiner noted that the Veteran retired from his most recent employment in May 2008.  The Veteran did not directly respond to questioning about whether his anxiety contributed to his retirement, but he did indicate that he had looked forward to retiring since he was 17.  The examiner noted that the Veteran had never been married and that he did not have any children.  He noted that the Veteran had regular interaction with one or more friends, and that he did not demonstrate violence or assaultiveness.  Examination of the Veteran's mental status revealed impaired thought process or communication, in that the Veteran was extremely tangential and repeatedly got off topic when responding to questions.  The examiner noted the presence of anxiety, and the Veteran reported that his anxiety was largely isolated to the times during which he would watch the news.  Later in the interview, the Veteran reported that he always felt anxious to some degree, and that his anxiety prevents him from having a good time.  The Veteran reported feeling more irritable and restless when he was anxious or worried.  The examiner noted that the Veteran was rather isolated, that he did not have friends who sought him out, and that at times, he would intentionally avoid social contact because of his anger.  The examiner noted no other impairment or abnormality in the Veteran's mental status evaluation.  The examiner noted that the Veteran's relationships and leisure activities were affected to a mild or moderate degree by his anxiety.  The examiner noted that the Veteran's symptoms did not affect any other areas of his life at that time.  

Upon conclusion of the examination, the examiner offered the opinion that the Veteran continued to demonstrate symptoms of anxiety, but that the frequency, nature, and severity of his symptoms did not meet the DSM-IV diagnostic criteria for a diagnosable psychiatric condition.  The examiner noted that the Veteran was initially diagnosed with neurosis and that such a diagnosis was used to reflect broad underlying symptoms.  While his anxiety continued to be consistent with a broad classification of a neurosis or anxiety reaction, it was not severe enough to meet the DMS-IV criteria for the psychiatric condition of a generalized anxiety disorder.  The examiner further noted that the Veteran did not appear to have experienced a worsening of the severity of his symptoms; but rather, his symptoms appeared to have continued at the same level of severity.  The examiner indicated that the Veteran had a long established pattern of personality characteristics and suspected personality disorder which continued to manifest at the time of the examination, including in the form of anger, a preoccupation with government, perceived mistreatment by the VA system, and ongoing feelings of victimization.  Finally, the examiner opined that the Veteran's anxiety symptoms, in isolation, had a very mild interference on his day to day life, including his social and relationship functioning.  

The Veteran testified at his May 2011 hearing that his anxiety levels rise when he experiences a flare-up of his Crohn's disease, and that after the flare-up, he returns to his normal anxiety level.  He testified that he continued to treat his anxiety with Valium.  He also testified that he had become more reclusive in recent years as a result of his anxiety.  He additionally testified that his anger levels had risen and that he had to avoid situations that make him angry as much as possible.  

In his July 2009 VA Form 9, the Veteran contended that he was entitled to an increased disability rating because he had noted an increase in difficulty in establishing and maintaining relationships, an increase in panic attacks, an increase in suspiciousness of individuals and institutions, and feelings of personal withdrawal.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  In this case, the Veteran has consistently been assigned a GAF score of 55 in each VA mental health evaluations since the time of his May 2007 evaluation.  He was also assigned a GAF score of 55 in his June 2008 VA mental disorder examination.  The April 2010 VA examiner initially indicated that the Veteran had a GAF score of 55, but then explained that the Veteran's symptoms of anxiety, in isolation, appeared to have very mild interference in his day to day life, including on social and relationship functioning, and therefore, a GAF score of 65 was assigned to reflect those mild difficulties.  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  

The Board finds that the evidence of record pertaining to the Veteran's service-connected anxiety disorder more nearly approximates a finding of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, and panic attacks (weekly or less often), consistent with the Veteran's currently assigned 30 percent disability rating.  The required symptomatology for a 30 percent rating very accurately describe the symptomatology associated with the Veteran's service-connected anxiety disorder, as noted by the Veteran's VA health care providers, by VA examiners, and by the Veteran himself.

In reaching this finding, the Board has determined that the Veteran does not meet the criteria for the next higher 50 percent rating as his anxiety symptomatology does not reveal occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The Veteran has not been noted to have symptoms such as a flattened affect, difficulty understanding complex commands, impairment of memory or judgment, or impaired abstract thinking.  While the Veteran has complained of symptoms of depression, he has not been shown to have disturbances of motivation.  Moreover, while he has reported having difficulty establishing and maintaining effective relationships, he has consistently reported performing multiple activities with a seeming variety of different friends.  Finally, while the Veteran has reported having panic attacks, his reporting has been inconsistent and he has described a decrease in the frequency of his panic attacks since he began taking Valium many years ago.

The Board additionally finds that the Veteran has not shown symptomatology indicative of more severe impairment of social and occupational functioning as is required for a rating in excess of 50 percent.  While the Veteran experiences episodes of anger, he has not exhibited episodes of violence, nor any other symptom to indicate that he warrants a higher disability rating.

Accordingly, a review of the evidence indicates that symptomatology associated with the Veteran's anxiety disorder most closely approximates that which allows for the assignment of a 30 percent evaluation.  An increased rating is, therefore, denied.

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against the Veteran's claim that he is entitled to an increased rating for his service-connected generalized anxiety disorder.



III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2010).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's anxiety disorder (i.e., anxiety, feelings of anger, suspiciousness, and occasional reported panic attacks), are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 30 percent rating assigned under DC 9400 contemplates symptoms such as depressed mood, anxiety, suspiciousness, and panic attacks.  The Board finds that these rating 

criteria reasonably describe the Veteran's disability, and for these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected generalized anxiety disorder is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


